Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 08/03/2022 has been entered and made of record.
Claims 2, 8 and 14 are canceled.
Claims 1, 3-7, 9-13 and 15-16 are pending.


REASON FOR ALLOWANCE




The claimed invention is a control signal transmission and receiving circuit for audio/video interfaces with a combination of distinct limitations (emphasis added):  “an audio/video interface encoder which is configured to receive a video packet and an audio packet and support a user-defined packet format; and a signal packaging circuit, coupled to the audio/video interface encoder and configured to receive a control signal and package the control signal into a control data packet according to the user-defined packet format; wherein the audio/video interface encoder packages the control data packet, the video packet and the audio packet according to an audio/video transmission protocol in order to generate an audio/video and control data; and a control signal receiving circuit, comprising: an audio/video interface decoder which supports the user-defined packet format and is configured to receive the audio/video and control data and unpackage the audio/video and control data according to the audio/video transmission protocol in order to generate the control data packet, the video packet, and the audio packet; and a signal unpackaging circuit, coupled to the audio/video interface decoder and configured to receive the control data packet and unpackage the control data packet according to the user- defined packet format in order to generate the control signal, wherein the control signal comprises a backlight control signal and a panel calibration signal.”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-7, 9-13 and 15-16 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488